DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 39-51 were added as new claims. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/297,464 filed on 03/08/19, which is continuation of 15/275,284, filed 09/23/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation.

Allowable Subject Matter
Claims 32-51 are allowed as applicant filed Terminal Disclaimer.

The following is an examiner’s statement of reasons for allowance: 
Based on prior allowed case 15/275,284 and 16/297,464 the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant' s independent claims as amended, receive, at the electronic device, a bit value and a randomized bit position from a client device, the bit value to represent an output of a cryptographic function performed on the client device to randomize an input from a known set of inputs, wherein the randomized bit position is a position within a representation of the input from the known set of inputs; precompute a vector for each respective value of the known set 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498